Citation Nr: 1133120	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-23 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder including residuals of pneumonia.

4.  Entitlement to service connection for prostate cancer, including as due to exposure to Agent Orange.

(The issue of whether new and material evidence has been submitted to reopen a claim for waiver of recovery of an overpayment of pension benefits based on failure to file a timely application is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant served in the Army National Guard of Louisiana from February 1972 to February 1978, and had active duty for training (ADUTRA) from August 5, 1972 to December 20, 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In October 2006 and February 2007 rating decisions, the RO denied the appellant's claim for service connection for prostate cancer, including as due to exposure to Agent Orange and, in a December 2006 determination, the RO declined to reopen his previously denied claims for service connection for PTSD, migraine headaches, and a lung disorder including residuals of pneumonia.

In April 2011, the appellant testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  At the April 2011 video hearing, the appellant was not represented by an attorney or service organization and indicated that he wished to proceed without representation.  Subsequently, he appointed a service organization to represent him in his case on appeal.

The issues of whether new and material evidence has been received to reopen claims of service connection for migraine headaches and a lung disorder and service connection for prostate cancer and psychiatric disability, including PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In April 2004, the RO denied service connection for a psychiatric disability, including PTSD.  The appellant did not initiate an appeal of that denial within one year.  

2.  The evidence received since the April 2004 decision is both new and material and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, including PTSD.  


CONCLUSIONS OF LAW

1.  The RO's April 2004 decision that denied service connection for a psychiatric disability, including PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  The evidence received since the RO's April 2004 decision is new and material, and the claim of service connection for a psychiatric disability, including PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the appellant's claims to reopen the previously denied issue of entitlement to service connection for a psychiatric disability, including PTSD in the present case, the Board concludes that the VCAA does not preclude the Board from adjudicating these matters.  This is so because the Board is taking action favorable to the appellant with regard to the new and material issues on appeal, and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

An appellant may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2010).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  

At the time of the April 2004 decision, service treatment records were negative for complaints or findings of psychiatric disability.  The appellant claimed that his stressors stemmed from boot camp.  He described being brain washed to search 

and destroy.  He became stressed thinking of Viet Cong, shooting and dreaming of being under attack.  The post service clinical records dated in 2003 included diagnoses of PTSD related to these stressors.  

Since the stressors described by the appellant were so vague and could not be corroborated, the RO denied service connection.  The appellant did not initiate an appeal on that denial and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

Post-service medical records were submitted by the appellant during the current appeal.  In an April 25, 2005 signed statement, a VA psychologist attributed the appellant's PTSD to a June 1974 motor vehicle accident while the appellant was in the Louisiana National Guard.  A February 2005 statement, co-signed by the appellant and a service acquaintance, J.B., also discussed the truck accident at Fort Polk in June 1974.  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the April 2004 decision, there was no corroborative evidence of a stressor related to the diagnosis of PTSD.  Additional evidence received since that earlier decision, including the post-service medical reports and statement by the service acquaintance, include a diagnosis of PTSD and corroborative evidence that the stressor occurred.  

This additional evidence is clearly probative.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection for a psychiatric disability, including PTSD in April 2004 raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the appellant's claim for service connection for a psychiatric disability, including PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  



ORDER

New and material evidence having been received to reopen the previously denied claims for service connection for a psychiatric disability, including PTSD, the appeal is granted to this extent.  


REMAND

The appellant has received Social Security Administration (SSA) disability benefits since September 2000, according to an August 6, 2003 SSA inquiry made by the RO.  VA medical records also show that the appellant told medical providers that he was unemployed since 1987.  These clinicians reported that he was on "disability" due to back pain and mental status (see October 8, 2005 VA outpatient record) and received disability for schizophrenia (see February 22, 2008 VA outpatient record).  Efforts should be made to obtain the administrative decision and all records considered in the award of SSA disability benefits.  See e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In an April 25, 2005 signed statement, a VA psychologist attributed the appellant's PTSD to a June 1974 motor vehicle accident while the appellant was in the Louisiana National Guard.  A February 2005 statement, co-signed by the appellant and his comrade, J.B., also discussed the truck accident at Fort Polk in June 1974.  However, it is unclear if the appellant was on active duty for training at that time.  Efforts must be made to verify his periods of active and inactive duty for training with the Louisiana Army National Guard.

Finally, in April 2011, the appellant, through his recently appointed service representative, submitted new private medical evidence that was not accompanied by a waiver of initial RO review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Army Guard Records Office, Crd PERSCOM, ARPCRSD, #1 Reserve Way, St. Louis, MO 63132-5200, and any other appropriate state and federal agency, and request the appellant's Louisiana Army National Guard service treatment records and the specific dates-not retirement points-for his periods of active and inactive duty for training.  The RO/AMC should also contact the Defense Finance and Accounting Service (DFAS).  The RO/AMC should address its inquiries to DFAS, US Military Retirement Pay, PO Box 7130, London, Kentucky 40742- 7130. Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

a. The appellant's periods of active duty service.

b. The specific dates-not retirement points-for all the appellant's periods of active and inactive duty for training in the Louisiana Army National Guard from February 24, 1972 to February 23, 1978.

c. The dates in which the appellant was paid for inactive duty for training service while in the Louisiana Army National Guard.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review.

d. If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted.

2. Contact the Department of Defense, the Department of the Army, the NPRC, the Adjutant General of the Louisiana Army National Guard and any another other appropriate military agency and all accident reports regarding a motor vehicle accident involving the appellant that occurred in June 1974 in Louisiana while he was assigned to the 159th Evac Hospital Unit.

3. Contact the SSA and request copies of the administrative decision and all medical records considered in any claim submitted by the appellant for SSA disability benefits (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims files.  If these records are not available, certification of such should be placed in the record, and the appellant and his representative should be informed in writing. 

4. After the above development has been accomplished, the RO must make a determination as to whether the appellant has a credible stressor related to his period of service.  If so, the RO should schedule the appellant for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The appellant's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the appellant, and the report of examination should note review of the claims file.
The RO should specify to the examiner what stressor(s) is(are) credible and has(ve) been corroborated.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the appellant currently suffers from PTSD related to his credible, corroborated stressor(s).  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the appellant's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

5. Thereafter, the RO/AMC should review the record considering all of the evidence.  If the determination remains unfavorable to the appellant, the RO/AMC must issue a supplemental statement of the case and provide him and his representative a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified by the RO; however, the appellant is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


